Citation Nr: 1828400	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  12-27 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence from January 9, 2008, and in excess of 70 percent from June 19, 2017.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 19, 2017.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1963 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2013, the Veteran testified before a Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  In a May 2016 letter, the Board notified the Veteran that the Veterans Law Judge who presided over his hearing was no longer employed by the Board, and the Veteran was offered an opportunity to have another hearing before a different Veterans Law Judge.  In June 2016, the Veteran declined the offer of another hearing.

This matter was previously before the Board in July 2014 and again in January 2017, at which time it was remanded for additional development, to include an addendum opinion for the June 2017 VA examination.  The Board finds that there has been substantial compliance with the previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a December 2017 supplemental statement of the case (SSOC), the RO increased the Veteran's evaluation for PTSD to 70 percent, and granted TDIU, both effective June 19, 2017.  Inasmuch as higher ratings are available for this claim, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

On January 16, 2018, the Veteran's representative indicated that he was in the process of obtaining additional medical evidence.  In a February 21, 2018 letter, the Board granted the Veteran a 60-day extension to afford the Veteran's representative more time to obtain and submit additional evidence and argument for the issues on appeal.  As of the date of this Board decision, the 60-day extension has lapsed, new evidence has not been received, and the Board will proceed with adjudication of the issues herein.


FINDINGS OF FACT

1.  For the period prior to June 19, 2017, the Veteran's service-connected PTSD resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss.

2.  For the period from June 19, 2017, the Veteran's service-connected PTSD, resulted in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; impaired impulse control; difficulty in adapting to stressful circumstances, and has not resulted in total social and occupational impairment.

3.  The Veteran's PTSD has not resulted in total occupational and social impairment for any period on appeal.

4.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation prior to June 19, 2017.



CONCLUSIONS OF LAW

1.  Prior to June 19, 2017, the criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  Since June 19, 2017, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, DC 9411 (2017).

3.  Prior to June 19, 2017, the criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Psychiatric Disability Rating

The Veteran contends that his PTSD meets the criteria for a rating higher than currently assigned.  The Veteran's PTSD is currently rated at 30 percent from January 9, 2008, and 70 percent from June 19, 2017.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The criteria for rating PTSD are found at 38 C.F.R. § 4.130, DC 9411.  A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. 116.

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See 38 C.F.R. §§ 4.125, 4.126, 4.130.

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," American Psychiatric Association: Diagnostic and Statistical Manual Of Mental Disorders, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  

A GAF score of 41-50 denotes serious symptoms or any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF of 61-70 denotes some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2017); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The Board notes that in Golden v. Shulkin, No. 16-1208, Slip opinion at 5 (Vet. App. Feb. 23, 2018), the Court held that given that the DSM-5 abandoned the GAF scale and that VA has formally adopted the DSM-5, the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies.  However, the Court added that it does not hold that the Board commits prejudicial error every time the Board references GAF scores in a decision.  This appeal was pending before the Board prior to August 4, 2014.  As such, the DSM-IV applies and the GAF scores, prior to August 4, 2014, will be noted, as appropriate since much of the relevant evidence in this case was obtained during the time period that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) was in effect.

A.  Prior to June 19, 2017

The Veteran contends that his PTSD meets the criteria for a rating in excess of 30 percent disabling prior to June 19, 2017.

In an October 2008 statement, the Veteran's wife noted that the Veteran had an "alcoholic personality" and went from "laughter to paranoia in a split second."

In an October 2008 statement, the Veteran indicated trouble with sleep, nightmares, and a severe drinking problem, noting incidents of road rage.  The Veteran stated that he has had thoughts of taking his own life but that he understood it would hurt the people he loves.  In similar statements from June and August 2009, the Veteran stated that he did not file a claim in 1987 because at that time he did not believe that PTSD was causing his problems.

Received in May 2009, a Vet Center record dated September 24, 2008 indicates that the Veteran had PTSD-related problems including sleep problems, intrusive thoughts, concentration problems, irritability, and problems with crowds.  A mental status evaluation from September 30, 2008, indicates that the Veteran noted suicidal thoughts but stated that he thinks about it but is "not that stupid."  In a record dated February 5, 2009, the examiner noted that the Veteran initially sought treatment at the Vet Center in the late 1980's.  The record indicates an Axis I diagnosis of PTSD, combat, chronic, and enduring.  The record notes severe symptomatology and employment challenges.

The Veteran underwent a May 2010 VA examination, completed by a licensed clinical psychologist.  The examination report indicates a diagnosis of PTSD, alcohol dependence, in remission.  The report indicates that the Veteran maintains relationships with his peers, friends, and family, and that he completed college with a degree in journalism and has advanced training in management.  The examiner described the Veteran's speech, thought content, and thought processes as normal.  The report indicates that the Veteran had no memory problems, fair attention and concentration, and no delusions or hallucinations.  The report indicates that the Veteran denied thoughts of harm to himself or others and stated that that he has thought of death but never had a plan or intent.  The Veteran denied obsessive or ritualistic behaviors or panic attacks.  The examiner assigned the Veteran a GAF score of 63 and noted that the Veteran's symptoms present as mild in nature and focus primarily on his sleep difficulty, anger, and irritability.

In the October 2012 notice of disagreement (NOD), the Veteran reported that he has high levels of stress and anxiety, angers easily, startles easily, does not like crowds, and always plans a route of escape.

In the August 2013 hearing, the Veteran testified regarding his anger, trouble sleeping, and history of alcoholism.  The Veteran testified that he has verbal altercations more than once a week and that he has problems maintaining attention and concentration.  He stated that he is currently in monthly treatment at the Fresno Vet Center and that they have recommended medication but that he is afraid to take it because of his alcoholic personality.  The Veteran testified that he does not feel that his VA examination from 2010 is an accurate portrayal of his symptoms because he was unable to share with the examiner what he felt was truly wrong with him.  The Veteran testified that all of his treatment for PTSD is through VA.

In a psychiatric evaluation, received in September 2013, completed by a private psychiatrist on August 16, 2013, the examiner indicated that the Veteran's mood was irritable, frustrated, and depressed and that he denied suicidal and homicidal thoughts.  The report indicates insomnia with nightmares but no mood swings, delusions, or auditory or visual hallucinations.  The report indicates that the Veteran sometimes gets along with family but has no friends.  The report indicates an Axis I diagnosis of PTSD and intermittent explosive disorder and a GAF score of 50.

In October 2014, the Veteran's treating therapist, a licensed social worker, completed another psychiatric/psychological impairment questionnaire.  The report indicates a diagnosis of PTSD and a GAF score of 50.  The examiner noted that the Veteran's PTSD symptomatology and anxiety reactions interfere with his social and occupational interactions, noting deficiencies in family relations, persistent irrational fears, deficiencies in work or school, difficulty in adapting to stressful circumstances, intrusive recollections of a traumatic experience, and unprovoked hostility and irritability.  

The Veteran underwent a VA examination in December 2014.  The examination report notes symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, flattened affect, circumstantial, circumlocutory or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted that the Veteran's memory was grossly intact, and his impulse control, judgment, and insight were good.  The Veteran denied hallucinations and suicidal ideations in the past or at present.  The examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran does not appear to pose any threat of danger or injury to self or others.

In a January 2015 medical opinion disability benefits questionnaire (DBQ), completed by the Veteran's Vet Center counselor, the examiner noted that the Veteran's memory is intact, he has good insight and judgment, can think abstractly, and can communicate and follow directions when he is not overly stressed.

The Board notes that in the March 2015 NOD, the Veteran's representative stated that despite the RO's contention, the Veteran's counselor, a licensed social worker, has the qualifications necessary to complete the January 2015 DBQ for PTSD.

Fresno Vet Center records indicate that the Veteran reported nightmares, and was constantly on guard, watchful, or easily startled, and felt detached from others, activities, or his surroundings.  The records indicate that the Veteran did not report suicidal or homicidal ideations or plans.

On January 13, 2016, the Veteran's therapist completed another psychiatric impairment questionnaire and noted symptoms worsened since the previous questionnaire.  The examiner noted that the Veteran suffers from PTSD, noting "all 20 symptoms of the DSM 5" and, as such, is limited socially and occupationally.  

Based on the foregoing, the Board finds that the evidence is against granting a disability rating higher than 30 percent for the Veteran's PTSD prior to June 19, 2017.  The evidence does not show that the Veteran's symptoms prior to that date were of the type and degree contemplated by the criteria for a 50 percent disability rating.  The evidence of record does not show that the Veteran had panic attacks, an impairment in memory, judgment, or thinking, or difficulty in understanding complex commands.  While the Veteran reported that in the past he has had thoughts of death, he has consistently stated that he would not carry them out.  More importantly, the record does not show social or occupational impairment resulting from his thoughts of death.  The extent of his impairment was not shown to be that required for a 50 percent or higher rating.  

B.  Since June 19, 2017

The Veteran contends that his PTSD meets the criteria for a rating higher than presently assigned.  The Veteran's service connected PTSD is presently assigned a 70 percent rating from June 19, 2017.

The Veteran underwent a VA examination on June 19, 2017.  The examination report indicates that the Veteran reported trouble sleeping, some concentration issues, irritability, and anger.  The Veteran reported that he has a few friends and enjoys golfing and traveling with his wife.  The Veteran endorsed ongoing, intrusive, distressing memories, but he denied suicidal or homicidal ideation or intention.  The examiner noted that the Veteran's thought processes were coherent, logical, and goal-directed, and that thought content was normal.  The examiner noted that the Veteran's insight appeared intact and that judgment is considered fair due to ongoing issues with impulse control.  The Board previously found the June 2017 VA examination to be inadequate, noting that the examiner did not address relevant evidence and did not provide an opinion regarding any impact on the Veteran's employment.

Per the Board's previous remand, an addendum opinion was obtained in December 2017.  The opinion includes a copy of the June 2017 examination, including a review of the record.  The examiner opined that the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Based on the foregoing, the Board finds that the evidence is against granting a disability rating higher than 70 percent for the Veteran's PTSD since June 19, 2017.  The evidence of record does not indicate a persistent danger of hurting self or others, grossly inappropriate behavior, an inability to perform activities of daily living, or other symptoms since that date that are of the type and degree contemplated by the criteria for a 100 percent disability rating.  It does not show total social and occupational impairment.

The first evidence from which it is factually ascertainable that the 70 percent criteria have been approximated is the June 19, 2017 examination report.  Prior to that date, the record does not show that the Veteran suffered from the symptoms listed in the criteria for a 50 percent rating or symptoms of like kind or that his level of impairment exceeded that contemplated by the 30 percent rating criteria.  Therefore, the appeal for a rating higher than 30 percent prior to June 19, 2017 must be denied.

The Board finds that for the entire appeal period, the evidence does not show that the Veteran's symptoms have been of the type and degree contemplated by the criteria for a 100 percent disability rating.  The evidence does not show that the Veteran has had gross impairment in thought processes or communication, grossly inappropriate behavior, persistent delusions or hallucinations, or memory loss such as contemplated under the 100 percent rating criteria.  There have been no symptoms of like kind to those listed for the 100 percent rating.  The record does not indicate that the Veteran has ever had total occupational and social impairment.

As the preponderance of the evidence is against the claim for a rating in excess of 30 percent prior to June 19, 2017, and in excess of 70 percent thereafter, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that a preponderance of the evidence is against the assignment of a higher disability rating other than that listed herein for the Veteran's PTSD on a schedular basis for any period on appeal.  38 U.S.C. § 5107(a).

For all periods on appeal, the Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted.  The Board finds that the Veteran's symptoms of PTSD are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2017) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007); see also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

II.  TDIU prior to June 19, 2017

The Veteran contends that his service-connected PTSD prevented him from securing or following a substantially gainful occupation prior to June 19, 2017.

A "schedular" TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

The Veteran has four service-connected disabilities.  These include PTSD rated at 30 percent from January 9, 2008 and 70 percent from June 19, 2017; coronary artery disease (CAD) rated at 100 percent from March 21, 2016 and 10 percent from June 1, 2016; skin condition rated as noncompensable from January 9, 2008.  The Veteran meets the schedular percentage requirements as of June 19, 2017.

The Board notes that the Veteran was rated at 100 percent for CAD from March 21, 2016 to June 1, 2016.  A 100 percent schedular rating is a higher benefit than a TDIU.  Thus, when a 100 percent rating has been granted, a TDIU claim is often moot.  However, this is not universally true as set forth by the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In that case, the Court reiterated that the Secretary is required to maximize benefits.  Id. at 294.  The Court held that where TDIU could be granted based on a disability other than the one rated at 100 percent disabling, there would be no duplicate counting of disabilities for both the TDIU and the schedular rating to remain in effect.  However, as discussed below, the record in this case indicates that the Veteran's service-connected disabilities did not prevent the Veteran from obtaining and maintaining substantially gainful employment at any time prior to June 19, 2017.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16.  38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In determining the severity of impairment, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

As noted in the July 2014 Board remand, the Veteran submitted a formal claim for TDIU in July 2013, received on September 19, 2013, asserting that he is unemployable due to his PTSD.

On the TDIU application, the Veteran stated that his PTSD prevents him from securing or following any substantially gainful occupation.  The Veteran noted that he last worked full time in November 2012, and that the most he made in one year was 80,000 dollars in 2003 while working as a business owner.  The application indicates that the Veteran most recently worked for the Internal Revenue Service and prior to that was the owner of a business; the Veteran remarked that he quit his job at the IRS.  The Veteran noted that he made 7,000 dollars in the past 12 months and that he left his last job because of his disability, noting that he has not tried to obtain employment since becoming too disabled to work.  The application indicates that the Veteran completed 4 years of college.

In the May 2013 psychiatric impairment questionnaire completed by the Veteran's Vet Center counselor, the counselor opined that the Veteran was markedly limited in his ability to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods, accept instructions, respond appropriately to criticism from supervisors, and respond appropriately to changes in the work setting.  The examiner noted that the Veteran's impairments would cause him to be absent from work more than three times a month.  The examiner stated that due to his PTSD and anxiety reactions, he has not been able to be gainfully employed and ended his last employment with the IRS, noting that it was temporary.  The examiner stated that the "Veteran has acquired some professional skills that have allowed him to present a sense that he is in control.  However, it is clearly evident that his anxiety, anger, and avoidance have presented an occupational limitation."  The Board notes that the examiner does not explain the extent of the noted limitation nor how the Veteran would be precluded from employment solely due to his symptoms; thus, the Board affords the opinion minimal probative value.

In the August 2013 hearing, the Veteran testified that he has been fired three times, quit two jobs, and has had verbal altercations at work.  The Veteran testified that he previously worked as a reporter, editor, and publisher, and then at the IRS in November 2012 until he quit.  He testified that he has a Bachelor of Arts in Mass Communications and Journalism but has no other vocational training.  He stated that he does not feel that he is capable of maintaining full-time, gainful employment, noting that he does not get enough sleep, his brain does not function correctly, and still has anger issues.

In the August 2013 psychiatric evaluation, the psychiatrist noted that the Veteran quit his last job because he "could not stand working for stupid people."  The Veteran reported that his longest job was working in communications and journalism for over 30 years and lost multiple jobs due to his anger issues.  

In the October 2014 psychiatric impairment questionnaire completed by the Veteran's treating therapist, the clinician noted that the Veteran's PTSD symptomatology and anxiety reactions interfere with his social and occupational interactions.  The clinician opined that the Veteran would not be capable of performing gainful employment with the symptoms and limitations stemming from his psychological impairment.  The clinician noted that the Veteran has struggled with his PTSD symptoms since service and throughout his occupational career.  The Board notes that while the clinician states that the Veteran would not be capable of performing gainful employment due to his psychological impairment, he also notes that the Veteran has been struggling with these symptoms throughout his career.  The Board finds that these statements are contradictory and affords this opinion minimal probative value.

In the January 2015 DBQ medical opinion, the examiner stated that the Veteran is highly agitated due to his PTSD and is currently not able to function in certain occupational settings, including a general employment setting and sedentary employment, working with others and the public.  The examiner notes that in the midst of anger and rage, he may lose his concentration and lash out to coworkers.  The report indicates that the Veteran has difficulty adapting to changes, stress, and work demands.  The report notes that the Veteran left his job at the IRS due to his inability to cope with others as he is easily irritated and had no patience for conflict resolution.  The examiner noted that he is able to function in loosely supervised settings in which little interaction with the public and other workers is required.  The report indicates that the Veteran is well-educated and had previously served in an administrative capacity, which makes him highly skillful at his job.  The Board affords this opinion high probative value as it clearly indicates that the Veteran cannot function in certain occupational settings, notes employment settings where the Veteran could function, and states that the Veteran's psychiatric disability alone does not preclude employment.

In the January 2016 psychiatric impairment questionnaire, the examiner noted that the Veteran's impairments would cause him to be absent from work more than three times a month.  The examiner opined that he does not believe that the Veteran is capable of performing gainful employment due to his anxiety attacks and reactions as well as his anger outbursts.  The Board notes that this opinion does not explain how the Veteran's symptoms preclude all substantially gainful occupations, and the Board affords the opinion minimal probative value.

After a review of the record, the Board finds that the functional limitations imposed by the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation prior to June 19, 2017.  The most probative evidence of record, the January 2015 DBQ medical opinion, does not demonstrate that the Veteran's disability would render him unable to secure and follow substantially gainful employment, solely due to his psychiatric disability, given his work experience and educational background.

The Board is the entity that determines whether a TDIU is warranted, not the experts.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014) (explaining that "applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner").  The Board's decision rests on all of the relevant and probative evidence, not the medical opinions in isolation.

Prior to the June 19, 2017 VA examination, the most probative evidence does not indicate that the Veteran was unable to follow substantially gainful employment.  As noted above, evidence prior to this date does not indicate that the Veteran's symptoms would preclude employment.  Thus, referral of the TDIU claim to the Director of Compensation Service for extraschedular consideration for the period prior to June 19, 2017 is not warranted.  The preponderance of evidence is against a finding that the Veteran's service connected PTSD renders him unable to secure or follow a substantially gainful occupation prior to June 19, 2017.  Therefore, there is no reasonable doubt to be resolved, and the Veteran's claim for entitlement to a TDIU prior to June 19, 2017 must be denied.  38 U.S.C. § 5107(b), 38 C.F.R. §4.3.


ORDER

Entitlement to a disability rating for PTSD in excess of 30 percent prior to June 19, 2017, and in excess of 70 percent thereafter is denied.

Entitlement to a TDIU prior to June 19, 2017 is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


